Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	This is the first action on the merits for application 16/262999.  Claims 1-5 are currently pending in this application.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 14 of Claim 1, “the body” is claimed.  It is uncertain which previous instance of “body” is being referred to since there is also “a body” claimed for the tensioner arm, the first piston, and the second piston.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by TODD (2016/0033016)

Regarding Claim 1, TODD teaches A passive tensioner system for tensioning a span of a chain or a belt comprising: a tensioner arm (402) comprising: a body having a first sliding surface (402b) in which the chain or belt slides, a second surface opposite the first surface, and a cavity (403)(Fig. 13a) for receiving an external spring (261); and a tensioner comprising: a housing (102) having a first axially extending bore with a first fluid input (106) and a second axially extending bore with a second fluid input (109); a first piston (103) slidably received by the first axially extending bore (102a), forming a first pressure chamber (111) in fluid communication with the first fluid input (106) between the first piston (103) and the first axially extending bore (102a), the first piston comprising a body having a first end and a second end; a first piston spring (104) 

Regarding Claim 3, TODD teaches further comprising a first check valve (108) in the first fluid input and a second check valve (107) in the second fluid input.

Regarding Claim 4, TODD teaches wherein the first fluid input is connected to the second fluid input [0053].

Regarding Claim 5, TODD teaches wherein the first piston spring has a greater stiffness that the second piston spring (Figs. 13a).The springs 266 and 104 appear to have the same spring thickness, coil diameter, and coil pitch.  Since 104 is shorter, it would require move force to compress it the same distance compared to a longer spring having the same coil pitch, coil diameter and spring thickness, and this is more stiff.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over TODD (2016/0033016) in view of AAPA (Applicant’s admitted prior art in Figs. 1-3)

Regarding Claim 2, TODD does not teach wherein one of the ratchet grooves is a stop groove.
AAPA teaches wherein one of the ratchet grooves is a stop groove (113).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the tensioner in TODD so it has the stop groove in AAPA so the piston does not over extend out of the tensioner housing.



The prior art made of record and not relied upon in the attached form PTO-892 is considered pertinent to applicant's disclosure. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654